            Case 1:18-cv-10147-DPW Document 116 Filed 02/20/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


George Perrot                                            )
                                                         )
                            Plaintiff,                   ) Civil Action No.18-cv-10147-DPW
                                                         )
              v.                                         )
                                                         )
                                                         )
Thomas Kelly et al.,                                     )
                                                         )
                            Defendants                   )


                          ORDER WITH RESPECT TO MEDIATION


NEIMAN, U.S.M.J.

       The parties are hereby notified that the court has scheduled a mediation conference

on April 16th, 2019, at 10:00 a.m. in Hampden Courtroom, United States District Court,

300 State Street, Springfield, Massachusetts. Counsel are directed to be present with their

respective clients or representatives thereof without limitation on their authority to negotiate

and commit to settlement terms that, in their discretion, may be acceptable. It shall be

understood that all parties and counsel will participate in the conference in good faith and

with the interest of settling the matter on mutually acceptable terms. It shall be understood

as well that all parties, counsel and other persons who participate will keep confidential all

communications exchanged during the conference.

       By no later than April 9th, 2019 each party shall provide the court under a seal a

confidential settlement memorandum of no more than four pages addressing with candor the

following points:

       1.     A brief analysis of the key issues involved in the litigation, including a specific

              breakdown of the claimed damages.
           Case 1:18-cv-10147-DPW Document 116 Filed 02/20/19 Page 2 of 2


      2.     A description of the strongest and weakest legal and factual points in the party’s

             case.

      3.     A description of the strongest and weakest legal and factual points in the

             opponent’s case.

      4.     The status of settlement negotiations, including the last settlement proposal

             made by each side. In this regard, counsel are directed to confer with their

             clients in advance of the mediation conference to explore the party’s settlement

             position, and the parties are encouraged to exchange settlement proposals

             prior to the conference.

      5.     The settlement proposal that the party believes would be fair.

      6.     The settlement proposal that the party would be willing to make in order to

             conclude the matter at this time.

Each memorandum shall be sealed, held in confidence by the court and returned to the party

at the conclusion of mediation. The memoranda shall be submitted to the court by email to

Tamara_Figueroa@Mad.uscourts.gov.

      In the event any party believes the case is not ripe for mediation, please notify other

counsel and the court as soon as possible.

      IT IS SO ORDERED.


DATED: February 20, 2019                             /s/ Kenneth P. Neiman
                                                     KENNETH P. NEIMAN
                                                     United States Magistrate Judge




                                                 2
